Citation Nr: 0843894	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  07-35 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, including as secondary to presumed herbicides 
exposure.

2.  Entitlement to service connection for a heart disorder, 
status post-coronary artery bypass graft.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

William T. Snyder


INTRODUCTION

The veteran had active service from September 1965 to 
September 1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2005 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Togus, 
Maine, which, in pertinent part, denied the claims set forth 
above on the cover sheet.  

The November 2005 rating decision also denied entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
The veteran appealed, and in an October 2007 rating decision 
service connection for PTSD with an initial 50 percent 
evaluation, effective March 2005 was granted.  There is no 
indication the veteran appealed either the initial evaluation 
or effective date assigned for the disorder.  Thus, that 
claim has been resolved and is not before the Board.  See 
38 C.F.R. § 20.200 (2008); Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).

The veteran appeared at a video conference hearing in 
September 2008 before the undersigned Veterans Law Judge.  A 
transcript of the hearing testimony is associated with the 
claims file.  The undersigned held the record of the hearing 
open for submission of additional evidence under waiver of 
initial RO review and consideration.  In light of the 
veteran's waiver, the Board may properly consider the 
evidence in this decision.  See 38 C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.  The preponderance of the probative evidence indicates 
that a respiratory disorder is not related to an in-service 
disease or injury.

2.  The preponderance of the probative evidence indicates 
that a heart disorder is not related to an in-service disease 
or injury.


CONCLUSIONS OF LAW

1.  A lung disorder was not incurred in or aggravated by 
active service, and such a disorder may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1116, 5103, 
5103A, 5107(b) (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309(e) (2008).

2.  A heart disorder was not incurred in or aggravated by 
active service, and it may not be presumed to have been 
incurred by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
May 2005 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In response to the 
veteran's Notice of Disagreement, a November 2006 RO letter 
provided adequate notice of how disability ratings and 
effective dates are assigned, in the event service connection 
is granted,  see Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  This timing-of-notice error was not prejudicial to 
the veteran, as it was cured by the de novo review of the 
claims by an RO Decision Review Officer.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).

VA has also fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The Board notes the veteran was not afforded 
VA examinations in conjunction with his respiratory and heart 
claims.  Under the VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that: 
1) the claimant has a current disability or signs and 
symptoms of a current disability; 2) the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and, 3) the record does 
not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  (Emphasis added)  The 
evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  The threshold for the duty to get an examination 
is rather low.   McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The low threshold notwithstanding, the duty is not triggered 
by the evidence in this case, as elements 2 and 3 are not 
shown by the evidence.  There are current diagnoses of 
respiratory and heart disorders which satisfy element 1.  The 
only evidence of record, however, which suggests there is a 
link between the disorders and active service is the 
veteran's assertions.  See Hearing Transcript and Substantive 
Appeal (VA Form 9).  While he is competent to note his 
symptoms and experiences, he is not competent to opine as to 
linkage.  38 C.F.R. § 3.159(a)(2); Wells.  Further, the Board 
finds sufficient evidence of record to make a decision.

Thus, while the veteran may not have received full notice 
prior to the initial decision, after notice was provided, he 
was afforded a meaningful opportunity to participate in the 
adjudication of the claims and, as noted above, the claims 
were readjudicated on a de novo basis.  He was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

Respiratory disorder.  In addition to service connection on a 
direct basis, the veteran also asserts his respiratory 
disorder is secondary to his presumed exposure to herbicides 
while serving ashore in Vietnam.  VA laws and regulations 
also provide that a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam war, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 
C.F.R. § 3.307(a)(6)(iii).  The last date on which such a 
veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he served in 
the Republic of Vietnam during the Vietnam war period.  38 
C.F.R. § 3.307.  For these Vietnam war veterans, diseases 
associated with exposure to certain herbicide agents will be 
presumed to have been incurred in service even though there 
is no evidence of that disease during the period of service 
at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

Analysis

The veteran asserts that, in addition to Agent Orange 
exposure, he also was exposed various environmental and 
occupational hazards during his tour in Vietnam.  
Specifically, he reports serving as a fire fighter where he 
had to fight chemical and other fires without protective 
breathing equipment, in addition to smoke inhalation.

Other than notations of nasal congestion and symptoms 
secondary to upper respiratory symptoms, service treatment 
records are entirely negative for any entries related to 
complaints, findings, or treatment for, any lung-related 
disorder.  The May 1969 Report Of Medical Examination For 
Release From Active Duty notes that the nose, sinuses, lungs, 
and chest were assessed as normal.  It also notes a chest x-
ray revealed a normal chest.  Examinations associated with 
the veteran's membership in the U.S. Navy Reserve note no 
complaints or history of respiratory-related symptoms.  The 
veteran's May 1978 Report Of Medical History for his 
examination for the reserve notes his denial of any 
significant medical history, except for defective vision, 
which was noted at entry into active service.  The 1978 
examination report notes all areas as normal.

The private treatment records in the claims file notes the 
earliest treatment for respiratory symptoms as dating from 
2003.  A December 2003 pulmonary function test report 
prepared at Maine Medical Center noted no obstructive lung 
defect.  These tests were conducted as part of the veteran's 
pre-operative preparation for his open heart surgery.  The 
veteran noted at the hearing that he had emphysema, but VA 
outpatient records, however, only note the diagnosis of 
chronic obstructive pulmonary disease which a January 2007 
entry notes as a mild restrictive defect.  A January 2007 
chest x-ray report noted mild hyperinflation of the lungs.  
Most significantly, no VA or private records note any opinion 
or comment to the effect that there is any causal link 
between the veteran's respiratory disorder and his active 
service.  An August 2008 VA pulmonary consult noted the 
veteran's sleep disruption was probably secondary to 
nocturnal involuntary limb movement rather than respiratory 
pathology.

Following the hearing, the veteran obtained a letter from his 
treating VA physician.  The September 2008 letter, which was 
received by the RO in October 2008, notes the veteran's 
report that he served as a firefighter in Vietnam.  The 
physician noted that exposure to smoke and toxic fumes that 
would be encountered by a firefighter could cause or 
exacerbate chronic pulmonary conditions.  As a result, while 
the veteran had other significant lung disease risk factors, 
"it is entirely possible" his obstructive lung disease is 
at least, in part, the result of environmental exposure while 
on active duty.

The Board finds the preponderance of the evidence, despite 
the VA physician's letter, is against the veteran's claim for 
service connection on a direct basis.  Service personnel 
records do not confirm the veteran's duty as a fireman while 
in Vietnam.  His noted Military Occupation Specialty was a 
commissary man-which means he handled supplies.  
Nonetheless, the Board will accept arguendo that the 
appellant served as a fireman.  Still, the September 2008 VA 
physician's letter notes no more than conjecture, as he only 
opined it was possible, which is no better or stronger than 
"may."  Such language does not rise to the level of 
probable.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical opinions expressed in terms of "may" also implies 
"may" or "may not"' and are speculative).  Further, the VA 
physician did not discuss the extent of the veteran's other 
risk factors for lung disease, such as smoking.
 
March 2001 private records note the veteran was a two-pack-a-
day cigarette smoker.  December 2003 records related to his 
heart disorder note his smoking history was as high as four 
packs a day.  VA treatment records note the veteran still 
smokes 11/2 packs of cigarettes a day, and his providers have 
strongly recommended he stop smoking.  Thus, the probative 
evidence of record is against service connection on a direct 
basis.  38 C.F.R. § 3.303.

Although he served in the Navy, service personnel records 
note the veteran's assignment ashore in DaNang, Vietnam, from 
February 1966 to 1967.  Thus, he is presumed to have been 
exposed to herbicides during that tour of service.  There is, 
however, no factual basis for service connection due to 
presumed exposure to herbicides, as the Secretary of VA has 
determined that the only respiratory disorders associated 
with herbicide exposure are various lung cancers.  Chronic 
obstructive pulmonary disease or other non-cancerous 
respiratory disorders are not deemed associated with presumed 
herbicide exposure.  38 C.F.R. §§ 3.307, 3.309(e).

When adjudicating claims of entitlement to service connection 
due to alleged herbicide (including Agent Orange) exposure, 
however, VA must consider both direct service connection 
under 38 C.F.R. § 3.303, as well as presumptive service 
connection under 38 C.F.R. § 3.307 for the disorders 
enumerated at 38 C.F.R. § 3.309 for herbicide exposure.  See 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  
Significantly, the veteran has not provided or cited VA to 
any competent medical evidence that his respiratory disorder 
is causally linked to herbicide exposure, including Agent 
Orange.  Thus, the Board must also deny the Agent Orange 
basis for the claim.  38 C.F.R. § 3.303.

Heart disorder.  In addition to the general requirements for 
service connection set forth above, where a veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
heart disease becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309(a).



Analysis

Private treatment records note a diagnosis of severe coronary 
artery disease in late 2003.  The veteran underwent a triple 
coronary artery bypass graft in December 2003.  He asserts he 
was in fact treated for chest pain in active service, but it 
was not noted, or he was merely given two aspirin and told to 
return to duty.

Service treatment records note the veteran's October 1968 
presentation with complaints of sharp radiating pain of the 
upper chest which had grown worse over the prior two weeks.  
The examiner noted the veteran's report of a one and one-half 
year history of intermittent sharp pericardial pain.  The 
examiner noted it was not pleuritic, and there was no cough, 
fever, or gas.  A prior history of lung disease was denied.  
Examination revealed the chest as clear with no tenderness, 
and there was regular sinus rhythm.  Abdominal examination 
was negative, as was the chest x-ray.  The diagnostic 
impression was gas pain.  There are no other service entries 
related to the chest or heart.  The September 1969 Report Of 
Medical Examination For Release From Active Duty notes the 
heart was assessed as normal.  The veteran was deemed 
physically fit for separation from active service.

There is no evidence of any complaints or treatment for 
heart-related symptoms within one year of the veteran's 
release from active service.  Medical records associated with 
the veteran's Naval Reserve status note he was physically fit 
for worldwide duty per examinations in March 1972 and 1973.  
A January 1974 Report Of Medical History For Annual 
Examination notes the veteran denied any significant medical 
history, and he noted he was in excellent health.  The 
January 1974 Annual Report Of Medical Examination notes the 
heart was assessed as normal.  A March 1974 entry notes the 
veteran was physically fit following a two-week tour of 
active duty for training.  A May 1978 Report Of Medical 
Examination also notes the veteran's heart as normal.  Thus, 
there is no factual basis for service connection on a 
presumptive basis for a chronic disease.  38 C.F.R. §§ 3.303, 
3.309(a).

Private treatment records note the veteran fell off of a step 
ladder in March 2001, and an electrocardiogram was read as 
abnormal.  As noted above, he was diagnosed with severe 
coronary artery disease in December 2003.  Neither the 
private nor the VA treatment records note any opinion or 
comment to the effect the veteran's heart disease is causally 
linked with his active service.  The simple fact is that the 
evidence of record shows the veteran first clinically 
manifested heart symptomatology 30+ years after his active 
service.  Thus, the Board is constrained to fine the 
preponderance of the evidence is against the claim.  
38 C.F.R. § 3.303.  The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claims, however, the doctrine is not 
for application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to service connection for a respiratory disorder, 
including as secondary to presumed herbicides exposure, is 
denied.

Entitlement to service connection for a heart disorder, 
status post-coronary artery bypass graft, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


